Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 3/15/21 has been reviewed and is accepted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 7, 9, and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobs (9009988).
     Jacobs shows a sole formed from foamed thermoplastic polymer/EVA (see column 3 lines 1-14) having a base layer (portion of the sole above the sipes 18/32), an outer layer (lower portion of the sole which includes the sipes) and a plurality of sipes (18 and 32) with the sole thickness being smaller at a peripheral edge (see figures 4 and 5) and with the thickness greater at an intermediate region (see figure 4) as claimed.
     In reference to the phrase “wherein each sipe of the plurality of splayed sipes… is a result of the thermoforming”, this phrase has been treated as a product by process limitation and a comparison of the recited process with the prior art processes does NOT serve to resolve the issue concerning patentability of the product.  In re Fessman, 489 F2d 742, 180 U.S.P.Q. 324 (CCPA 1974).  Whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by 
     In reference to claims 9 and 11, see column 4 lines 1-11.
     In reference to claim 16, see figure 7.
Claim(s) 1-4, 6, 7, 8, and 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bishop (2013/0152428).
     Bishop shows a shoe comprising an upper (201) with a sole (206) made from thermoplastic PU/EVA (see paragraph [0030]), a base layer (209) and outer layer (210), a plurality of sipes (212a-r) with a plurality of protuberances formed therebetween, and an outer skin layer (208, see paragraph [0044]) as claimed.
     In reference to the phrase “wherein each sipe of the plurality of splayed sipes… is a result of the thermoforming”, this phrase has been treated as a product by process limitation and a comparison of the recited process with the prior art processes does NOT serve to resolve the issue concerning patentability of the product.  In re Fessman, 489 F2d 742, 180 U.S.P.Q. 324 (CCPA 1974).  Whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the process by which it is made is patentable.  In re Klug, 333 F2d 905, 142 U.S.P.Q. 161 (CCPA 1964).  In an ex parte case, product-by-process claims are not construed as being limited to the product formed by the specific process recited.  In re Hirao et al., 535 F2d 67, 190 U.S.P.Q. 15, see footnote 3 (CCPA 1976).
     In reference to claim 15, Bishop shows a concave surface in figure 2F.
Claim(s) 1-7, 9, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by James (2011/0214313).
James shows a shoe comprising an upper (12) with a sole (13) made from thermoplastic (foam), a base layer (top portion of 16 above the sipes 18) and outer layer (bottom portion of 16 which includes the sipes 18), a plurality of sipes (18) with a plurality of protuberances formed therebetween, and an outer skin layer (14) as claimed.
     In reference to the phrase “wherein each sipe of the plurality of splayed sipes… is a result of the thermoforming”, this phrase has been treated as a product by process limitation and a comparison of the recited process with the prior art processes does NOT serve to resolve the issue concerning patentability of the product.  In re Fessman, 489 F2d 742, 180 U.S.P.Q. 324 (CCPA 1974).  Whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the process by which it is made is patentable.  In re Klug, 333 F2d 905, 142 U.S.P.Q. 161 (CCPA 1964).  In an ex parte case, product-by-process claims are not construed as being limited to the product formed by the specific process recited.  In re Hirao et al., 535 F2d 67, 190 U.S.P.Q. 15, see footnote 3 (CCPA 1976).
     In reference to claims 4 and 6 see figures 6 and 7.
     In reference to claim 5 see figure 1.
Claim(s) 1-4, 6-9, 13-17, 22, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (2008/0229617).
     Johnson shows a shoe comprising an upper (20) with a sole (40) made from thermoplastic (see paragraph [0029]) with a concave recess (see figures 4B and 4C), a base layer (top portion of 40 above the sipes 54) and outer layer (bottom portion of 40 which includes the sipes 54), a plurality of sipes (54) with a plurality of protuberances formed therebetween, and an outer skin layer (50) as claimed.
     In reference to the phrase “wherein each sipe of the plurality of splayed sipes… is a result of the thermoforming”, this phrase has been treated as a product by process limitation and a comparison of the recited process with the prior art processes does NOT serve to resolve the issue concerning 
     In reference to claim 4, see figure 7.
     In reference to claims 8 and 22, see elements 44.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over any one of Jacobs, Bishop, James, or Johnson as discussed above in view of Lo (5433022).
     Jacobs, Bishop, James, or Johnson as discussed above shows a sole substantially as claimed except for making the base layer and outer layer from different colors.  Lo teaches forming different layers of a sole with different colors (see column 2 lines 15-20).  It would have been obvious to use different colors for different layers as taught by Lo in the sole of Jacobs, Bishop, James, or Johnson to provide colorful decorations.
Claims 15-17, 19-21 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over James as discussed above in view of Ellis III (2006/0032086).
James shows a shoe substantially as claimed except for the top surface being concave and sipes/protrusions extending from the sides.  Ellis III teaches extending a sole up the sidewalls of an upper to form a concave top surface (see figure 8B) and teaches providing sipes/protrusions (see figure 9B and/or 9C) on the sides.  It would have been obvious to provide a concave top surface and side portions as taught by Ellis III to provide greater stability to the wearer and traction on the sides of the sole.
Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Lo (5433022).
     Johnson as discussed above shows a sole substantially as claimed except for making the base layer and outer layer from different colors.  Lo teaches forming different layers of a sole with different colors (see column 2 lines 15-20).  It would have been obvious to use different colors for different layers as taught by Lo in the sole of Johnson to provide colorful decorations.
     In reference to claim 25, the materials are considered to be “similar” inasmuch as applicant has defined such.
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 3/15/21 have been fully considered but they are not persuasive.  
     In response to applicants’ arguments directed towards the newly added phrase of “wherein each sipe of the plurality of splayed sipes has a splay attributable to a deformation of the base layer, and wherein the deformation is a result of the thermoforming of the sole structure to the upper” is considered to be a product by process limitation in an article claim and  that a comparison of the recited process with the prior art processes does NOT serve to resolve the issue concerning patentability of the product.  In re Fessman, 489 F2d 742, 180 U.S.P.Q. 324 (CCPA 1974).  Whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the process by which it is made is patentable.  In re Klug, 333 F2d 905, 142 U.S.P.Q. 161 (CCPA 1964).  In an ex parte case, .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.

 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732